         Case 9:20-cr-00009-DLC Document 29 Filed 06/26/20 Page 1 of 2

                                                                      FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                      JUN 26 2020
                           MISSOULA DIVISION                           Clerk, U.S Courts
                                                                       District Of Montana
                                                                        Missoula Division

 UNITED STATES OF AMERICA,                              CR 20-09-M-DLC

                      Plaintiff,
                                                              ORDER
        vs.

 TREY ANDREW CHANCE BERGMAN,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on June I 0, 2020. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Trey Andrew Chance

Bergman's guilty plea after Bergman appeared before her pursuant to Federal Rule

of Criminal Procedure 11, and entered a plea of guilty to felon in possession of

                                           1
        Case 9:20-cr-00009-DLC Document 29 Filed 06/26/20 Page 2 of 2



firearms and ammunition in violation of 18 U.S.C. § 922(g)(l ), as set forth in the

Indictment.

      I find no clear error in Judge DeSoto's Findings and Recommendation (Doc.

28), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Trey Andrew Chance Bergman's

motion to change plea (Doc. 20) is GRANTED and Trey Andrew Chance Bergman

is adjudged guilty as charged in the Indictment.

      DATED this 2£,�day of June, 2020.




                                       Dana L. Christensen, District Judge
                                       United States District Court




                                          2
